Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              November 14, 2019

The Court of Appeals hereby passes the following order:

A19A2240. DERUSHA v. BURROUGHS et al.

      On April 24, 2019, we granted David Derusha’s application for discretionary
appeal in this matter. A review of the complete record, however, shows that the
discretionary application was improvidently granted. Accordingly, we hereby
DISMISS this appeal.

                                     Court of Appeals of the State of Georgia
                                     Clerk’s Office, Atlanta,____________________
                                                               11/14/2019
                                             I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.